DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-159687, filed on September 2, 2019.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 21, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pajevic (US-20190294175-A1) in view of Draayer (US-20200071144-A1).

Regarding claim 1, Pajevic teaches a vehicle control apparatus (see Pajevic, Abstract, figures 2 and 5, paragraphs 4, 11, and 17, regarding motion control system 500, and example of a vehicle control apparatus, controlling “a mobile drive unit having a payload housing for which acceleration controls can be implemented”), comprising: a weight sensor for estimating a position of a center of mass of the load (see Pajevic, figure 2, paragraphs 24 and 34, regarding payload housing 14 may include one or more sensors 106 that detect the presence, location (position), or movement of a payload on top surface 102. For example, such sensors 106 may include sensors integrated into top surface 102. These sensors can be used to determine the weight or mass of a payload”, whereby step 620 control system 500 calculates “the center of gravity (mass) of mobile drive unit 10, its payload, or the combination thereof”); a drive unit (see Pajevic, Abstract, figure 2, paragraphs 4, and 11,  regarding “a mobile drive unit (“MDU”) 10 includes a chassis assembly 12 of a vehicle, such as an autonomous or semi-autonomous robot, that supports a payload housing 14, capable of carrying a pod (or other payload) in a fulfillment center”); and a control unit for controlling autonomous travelling of a vehicle by controlling the drive unit, wherein the control unit estimates a position of the center of mass of the load based on a weight measured by the weight sensor, and controls an acceleration rate of the vehicle in accordance with the position of the center of mass (see Pajevic, figure 6, paragraphs 33-34, regarding “step 620, control (unit) system 500 calculates an acceleration ceiling based on a value of the mass. This calculation may factor in different attributes of mobile drive unit 10 and/or its payload, including the coefficient of friction between top surface 102 of mobile drive unit 10 and the payload of mobile drive unit 10; the center of gravity of mobile drive unit 10, its payload, or the combination thereof; any straps or harnesses that attach the payload to mobile drive unit 10; the fragility of the contents of the payload; the velocity of mobile drive unit 10; or other factors or attributes”, so that the “mobile drive unit adjust (controls) linear acceleration for laden mobile drive units to decrease the likelihood of the payload tipping or bouncing off the mobile drive unit”).
Pajevic does not teach a load unit for loading a load.
Draayer remedies this shortfall by teaching a DYNAMIC STABILITY DETERMINATION SYSTEM FOR LIFT TRUCKS, whereby an on-vehicle load unit for loading a load is disclosed (see Draayer, Abstract, paragraphs 54-56, regarding front end equipment 214, representative of a (on-vehicle) load unit for loading a load onto vehicle 200).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the vehicle control apparatus of Pajevic with the (on-vehicle) load unit of Draayer because this could further enhance the operational capability of a vehicle control apparatus with loading and unloading loads without dependency of external off-vehicle load unit assets.

Regarding claim 2, modified Pajevic teaches the vehicle control apparatus according to claim 1, including wherein the control unit estimates a position of the center of mass in a direction of movement of the vehicle, and controls the acceleration rate during acceleration and/or deceleration of the vehicle in accordance with the position of the center of mass (see Pajevic, figure 6, paragraphs 39, regarding “step 640, control system 500 controls movement of mobile drive unit 10 to prevent linear (in a direction of movement of the vehicle) acceleration of mobile drive unit 10 from exceeding the acceleration ceiling. This may include, in some circumstances, not making any adjustments to the instruction received at step 630, such as if the instruction unaltered would not cause the acceleration to exceed the acceleration ceiling. In other circumstances, step 640 may include modifying the command received at step 630. Such a modification may be to simply cap the maximum acceleration of mobile drive unit 10 at the acceleration ceiling. Other modifications may include applying a multiplier to an acceleration profile indicated by the instruction received at step 630 (e.g., decreasing all acceleration values by 10%) to keep the maximum acceleration from exceeding the acceleration ceiling”).

Regarding claim 3, modified Pajevic teaches the vehicle control apparatus according to claim 2, including wherein the control unit limits the acceleration rate during deceleration of the vehicle when the position of the center of mass is anterior to a center of mass of the vehicle, and limits the acceleration rate during acceleration of the vehicle when the position of the center of mass is posterior to the center of mass of the vehicle (see Pajevic, figure 6, paragraphs 39, regarding “step 640, control system 500 controls movement of mobile drive unit 10 to prevent (limit) linear (in a direction of movement of the vehicle) acceleration of mobile drive unit 10 from exceeding the acceleration ceiling (limit)”).

Regarding claim 4, modified Pajevic teaches the vehicle control apparatus according to claim 1, including wherein the control unit estimates a position of the center of mass in a direction perpendicular to a direction of movement of the vehicle, and controls the acceleration rate during turning of the vehicle in accordance with the position of the center of mass (see Pajevic, figure 6, paragraphs 47, regarding “step 740, control system 500 causes mobile drive unit 10 making a turn to limit is angular acceleration for at least the maneuver angle based on the permissible maximum angular acceleration. For example, as mobile drive unit 10 makes a ninety (90) degree turn after driving forward, control system 500 will limit its angular acceleration to fifty percent (50%) of the default angular acceleration value for the first ten (10) degrees of the turn. In some embodiments, after those ten degrees have been achieved, control system 500 permits mobile drive unit 10 to complete the remaining eighty (80) degrees of the turn at the default angular acceleration value”, whereby an angular acceleration direction is a direction perpendicular to the direction of movement of the vehicle).

Regarding claim 5, modified Pajevic teaches the vehicle control apparatus according to claim 4, including wherein the control unit limits the acceleration rate during rightward turning of the vehicle when the position of the center of mass is on the right of a center of mass of the vehicle, and limits the acceleration rate during leftward turning of the vehicle when the position of the center of mass is on the left of the center of mass of the vehicle (see Pajevic, figure 6, paragraphs 47, regarding “step 740, control system 500 causes mobile drive unit 10 making a turn to limit is angular acceleration for at least the maneuver angle based on the permissible maximum (calculated limit of) angular acceleration).

Regarding claim 6, modified Pajevic teaches the vehicle control apparatus according to claim 4, including wherein the control unit limits the acceleration rate during turning of the vehicle by adjusting one or both of a turning radius and a turning speed (see Pajevic, figure 6, paragraphs 47, regarding “step 740, control system 500 causes mobile drive unit 10 making a turn to limit is angular acceleration for at least the maneuver angle based on the permissible maximum angular acceleration”, whereby, for example, when a turning radius is fixed, control (adjustment) of an angular acceleration necessitates an adjustment of a turning speed).

	Regarding claims 8-9, independent claim 8 is the identical vehicle control apparatus of independent claim 1, and dependent claim 9 of independent claim 8 is also the same vehicle control apparatus corresponding to dependent claim 2 of independent claim 1, with both claims 8-9 performing the identical movement calculations based on Newtonian Mechanics, but with a further limitation of the operating environment of the driving surface is on an incline, whereby computationally, the vector component of gravity is resolved into at least one horizontal component vector but does not require modification or alteration of the movement calculations, and therefore, claims 8-9 are also rejected under 35 USC § 103 for the same respective rationale as claims 1-2.

Regarding claim 10, modified Pajevic teaches the vehicle control apparatus according to claim 9, except wherein when a position of the center of mass is lower than a position of the center of mass of the vehicle during uphill travel or downhill travel in a current direction of movement, the control unit causes the vehicle to turn so as to directionally reverse a front and a rear of the vehicle, and controls travelling of the vehicle so that the vehicle travels in the same direction as before turning.
	However, it would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to know that when a center of mass of a vehicle on a slope is not equal to the position of the center of mass and is forward to the center of mass of a vehicle that is facing downhill (or is backward to the center of mass of a vehicle that is facing uphill), a reversal of that vehicle’s direction would counter and mitigate the horizontal component of gravity passively and therefore, by driving backwards less energy (fuel) would be expended to traverse the slope.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pajevic (US-20190294175-A1) in view of Draayer (US-20200071144-A1) and further in view of Iwama (US-20200264064-A1).

Regarding claim 7, modified Pajevic teaches the vehicle control apparatus according to claim 1, except wherein the control unit estimates a position of the center of mass in a height direction, and controls the acceleration rate during acceleration and/or deceleration of the vehicle in accordance with the position of the center of mass.
	Iwama teaches a center-of-mass estimation device for (dynamically) estimating a height of a center of mass in a vehicle such as a commercial vehicle carrying a load (see Iwama, Abstract, paragraph 15, regarding center-of-mass height estimation device of the present disclosure, a height of the center of mass of the sprung portion of the vehicle can be estimated with higher accuracy even in a case where an arrangement or mass of a load loaded on the sprung portion of a vehicle variously changes and a height of a center of mass of the load changes”).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to further comprise the vehicle control apparatus of modified Pajevic with the center-of-mass estimation device of Iwama because the added height dimension improves upon the center of mass accuracy and could further improve modified Pajevic’s controlling the acceleration rate during acceleration and/or deceleration of the vehicle in accordance with the position of the center of mass.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached form PTO-892.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-                                                                                                                                                                                                       my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/P.Y.N./Examiner, Art Unit 3661

July 16, 2022

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661